Case 2:19-cv-13417-GAD-PTM ECF No. 16 filed 09/29/20       PageID.818    Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

            RONNIE ECHOLS

               Petitioner,
                                                    Case No. 19-cv-13417
                   v.
                                             UNITED STATES DISTRICT COURT JUDGE
          GREGORY SKIPPER,                           GERSHWIN A. DRAIN

              Respondent.

______________________________/

 OPINION AND ORDER GRANTING PETITIONER’S SECOND MOTION
   FOR AN EXTENSION OF TIME TO FILE HIS POST-CONVICTION
 MOTION FOR RELIEF FROM JUDGMENT WITH THE STATE COURT
                           [#15]

      Petitioner Ronnie Echols (“Petitioner”) filed a pro se petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. The petition was held in

abeyance so that Petitioner could return to the state courts to exhaust additional

claims. See ECF No. 10. Petitioner was given ninety days to initiate post-conviction

proceedings in the state courts to exhaust these claims. Id. at PageID.797. He was

subsequently given an extension of time to file a post-conviction motion with the

state courts. ECF No. 12.

      Presently before the Court is Petitioner’s Second Motion for Extension of

Time to file the post-conviction motion for relief from judgment with the state

courts. ECF No. 15. The Court will GRANT Petitioner a second ninety-day
                                         1
Case 2:19-cv-13417-GAD-PTM ECF No. 16 filed 09/29/20           PageID.819    Page 2 of 3




extension of time to file his post-conviction motion for relief from judgment with

the state court.

       Petitioner’s counsel, Laura Kathleen Sutton, asserts that she needs time to

obtain records that could establish that Petitioner suffered a head injury when he was

nine years old that left him with epilepsy and cognitive memory deficiencies. Id. at

PageID.813. Counsel claims that these injuries “continue to affect [Petitioner’s]

mental functioning.” Id. Counsel argues that this evidence, if corroborated, could

substantially impact Petitioner’s post-conviction claims. Id. Moreover, Counsel

purports that the COVID-19 pandemic and its ensuing restrictions has limited her

ability to confer with Petitioner in prison. Id. at PageID.813–14.

       The Court will grant Petitioner a second ninety-day extension of time to file

his motion for relief from judgment with the state trial court. A federal district court

has the power to extend the stay of a habeas petition, particularly where the

respondent does not oppose the extension of the stay. See, e.g., Roberts v. Norris,

415 F.3d 816, 819 (8th Cir. 2005). Here, Petitioner did all that he could reasonably

do to file his state post-conviction motion for relief from judgment on time.

However, he was “prevented in some extraordinary way” from filing his motion with

the state courts on time, in part, because of the closure of the various state courts due

to the COVID-19 pandemic. Accordingly, the Court finds that an extension of time

is warranted. See Schillereff v. Quarterman, 304 F. App’x. 310, 314 (5th Cir. 2008).


                                           2
Case 2:19-cv-13417-GAD-PTM ECF No. 16 filed 09/29/20           PageID.820     Page 3 of 3




      Accordingly, IT IS ORDERED that Petitioner is granted a second ninety-day

extension of time from the date of this order to initiate post-conviction proceedings

in the state courts. Petitioner is still required to return to federal court within ninety

days of completing the exhaustion of state court post-conviction remedies.

      .SO ORDERED.

Dated: September 29, 2020

                                                       /s/Gershwin A. Drain
                                                       GERSHWIN A. DRAIN
                                                       United States District Judge


                            CERTIFICATE OF SERVICE

            Copies of this Order were served upon attorneys of record on
              September 29, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                     Deputy Clerk




                                            3
